DAVIDSON, Judge.
Burglary is the offense; the punishment, two years’ confinement in the penitentiary.
The prosecuting witness Lee operated a cafe and tavern. At the close of business the night of July 3, 1946, he securely locked the doors. He did not open for business the next day, July 4. Shortly after midnight of that day, appellant was apprehended by police officers in the building. There was evidence sufficient to show that the building had been burglariously entered. A nickelodeon in the building had been broken into.
Appellant did not testify as a witness in his own behalf. He offered testimony tending to show that he was drunk and under the influence of intoxicating liquor.
The facts warrant the jury’s conclusion of guilt.
The judgment is affirmed.
Opinion approved by the Court.